Mr. Chief Justice Sharkey
delivered the opinion of the court.
The complainant, by bill for that purpose, prays a review of a decree made against him by the Supreme Court, in favor of the defendant to this bill, and there is a demurrer, which brings up the whole merits of the bill. If the allegations be sufficient in themselves to justify a review, it must be granted; if not, it must be refused.
It is a settled rule, that admits of no qualification, that a bill of review can only be entertained on one of two grounds. 1. For errors of law appearing in the body of the decree. 2. For new and material matter discovered after the decree is enrolled. Both of these grounds are said to be covered by the present bill.
Amongst the various reasons urged as sufficient to sustain the application, there is but one which deserves consideration. The others, numerous as they are, have no good foundation. The fifth objection taken to the decree is, that the execution therein directed for the balance in case of deficiency in the sale, was illegal.
This question is not entirely free from difficulty. Sales of the mortgaged premises after foreclosure, have taken the place of strict, or technical foreclosures, in which the mortgagee took the kind, and are of comparatively recent origin, so that we find but *381few authorities on the subject. The remedy of the mortgagee for a deficiency, is regulated in New York, by statutory provision, by which the chancellor is authorised to make a decree, and grant an execution for the residue. That a state so celebrated for its eminent jurists should have passed such a statute, maybe regarded as evidence almost conclusive, that no such remedy was known in the English practice. After a diligent search amongst the English authorities, we are unable to find any case in which a decree has been made for a deficiency after sale; on the contrary, the remedy is uniformly regarded as purely a legal one, although the point is not directly decided. 8 Vesey, 527; 13 Ibid. 198; 1 Maddock’s Chancery, 531. It is regarded in the same way by the American authorities. 5 Cowen, 380; 4 Kent’s Commentaries, 182. It is evident from the way in which Chancellor Kent treats the subject, that he considers the remedy to be at law on the bond, although he does not directly raise the point. He did not in the original text, notice the statute, but it is made the subject of a note to the third edition, from which I infer that it is a recent one. There are good reasons why it is considered a legal remedy, when we consider the respective jurisdictions of the courts of law and equity. A mortgage is but a lien on a particular thing taken as a collateral security for the payment of money, and the mortgagee always has a concurrent remedy against the person which he may pursue at the same time, which concurrent remedy is purely legal. A court of chancery can only take jurisdiction for the purpose of making the lien effectual, and where that is accomplished, its jurisdiction ceases, because, from the nature of the contract its aid is required no farther, the collateral remedy being completed. It is a proceeding in rem, auxiliary merely to the remedy against the person. The mortgage is the only matter in the transaction over which chancery has jurisdiction, and as that was only designed as collateral security, so far as to make the mortgaged property both for an original and independent undertaking, when that is completed, the only subject of its jurisdiction is exhausted. The indebtedness is independent of the security, and requires no aid from chancery, being cognisable at law. The bond or note given, is the evidence of the debt, and the foundation of the remedy, the mortgage, is merely collateral *382to it. The note of the case of Dunkley v. Van Buren, reported in 3 Johns. Chan. Rep. 330, and cited in the notes to 1 Maddock, 531, seems to be decisive of the question. The note of the question decided is, that “ on a bill to foreclose a mortgage, the mortgagee is confined to his remedy on the mortgage; and the suit cannot be extended to other property, or against the person, in case the property mortgaged proves insufficient to pay the debt.” The decree in this case is general, that the complainant have execution for any balance unsatisfied by the sale. In this it goes too far. We cannot, in this case, adopt the general rule suggested by counsel, that chancery having obtained jurisdiction for one purpose, will retain it for all. His remedy seems to be a legal one, over which courts of chancery have not heretofore assumed jurisdiction, and we cannot make new remedies, but can only enforce such as exist, either by statute or the common law. The case last referred to, it is presumed, was decided before the enactment of the statute in New York for that purpose, and may be regarded as having been made in accordance with the principles of the English practice.
The review must be allowed.